                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
                                GREEN BAY DIVISION

APPVION, INC. RETIREMENT SAVINGS AND                  )
EMPLOYEE STOCK OWNERSHIP PLAN, by                     )
And through Grant Lyon in his capacity as the         )
ESOP Administrative Committee of Appvion, Inc.,       )
                                                      )
                                      Plaintiff,      )
                                                      )
                       v.                             )      Case No. 18 cv 1861
                                                      )
DOUGLAS P. BUTH, et al.,                              )
                                                      )
                                      Defendants.     )

                        LOCAL RULE 7.1 DISCLOSURE STATEMENT

       The undersigned, counsel of record for Defendant Willamette Management Associates,

Inc., furnishes the following list in compliance with Civil L.R. 7.1 and Fed. R. Civ. P. 7.1:

       1.      The undersigned counsel represent Defendant Willamette Management

Associates, Inc.

       2.      Defendant Willamette Management Associates, Inc. is a private corporation

organized under the laws of the State of Oregon.

               a.      No parent corporation or publicly held corporation owns 10% or more of

                       Willamette Management Associates, Inc.’s stock.

       3.      Holland & Knight LLP will appear to represent Willamette Management

Associates, Inc. in this matter.




         Case 1:18-cv-01861-WCG Filed 01/10/19 Page 1 of 3 Document 79
                                       Respectfully submitted,

                                       WILLAMETTE MANAGEMENT ASSOCIATES,
                                       INC.

                                       By: /s/ Chelsea Ashbrook McCarthy
                                                      One of Its Attorneys


Chelsea Ashbrook McCarthy
Richard R. Winter (*Admission Pending)
Maureen Browne Schoaf (*Admission Pending)
Holland & Knight LLP
131 S. Dearborn St., 30th Floor
Chicago, Illinois 60603
(312) 263-3600
chelsea.mccarthy@hklaw.com
rich.winter@hklaw.com
maureen.schoaf@hklaw.com




                                     2
       Case 1:18-cv-01861-WCG Filed 01/10/19 Page 2 of 3 Document 79
                               CERTIFICATE OF SERVICE

        The undersigned attorney certifies that on January 10, 2019, she caused the foregoing to
Local Rule 7.1 Disclosure Statement to be electronically filed with the Clerk of the United
States District Court for the Eastern District of Wisconsin by filing through the CM/ECF system,
which served a copy of the foregoing upon all counsel of record.


                                                   s/ Chelsea Ashbrook McCarthy




         Case 1:18-cv-01861-WCG Filed 01/10/19 Page 3 of 3 Document 79
